Citation Nr: 1330078	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1980 to May 1988. Thereafter, he was a member of the Air National Guard, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from August 1988 to November 2005, when he retired. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming which, in part, denied the claim of entitlement to service connection for tinnitus.  Jurisdiction is currently with the RO in Salt Lake City, Utah, although it appears that the Veteran currently resides in North Carolina.  

Previously, the Veteran had requested a Board videoconference hearing in this matter, but through March 2010 correspondence effectively withdrew that request. See 38 C.F.R. § 20.704(d) (2012). 

The Board previously remanded the claim on appeal in October 2010 and October 2011.  In September 2012, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional VA treatment records and a VA medical opinion.  The action specified in the September 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
By a VA Form 21-22 filed in December 2011 as reflected in his computerized "Virtual VA" folder, the Veteran appointed as his new designated representative in this matter the North Carolina Division of Veterans Affairs.


FINDING OF FACT

Competent and credible evidence of record establishes that the Veteran's tinnitus is due service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2012). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

The Veteran is seeking entitlement to service connection for bilateral tinnitus.  He has reported a history of in-service noise exposure, primarily from aircraft noise due to serving in close proximity to flight lines in the Air Force; however, he also reported exposure to gunfire.  He has presented credible lay testimony that he has experienced tinnitus since service to the present.  

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus.  A June 1999 private treatment record noting that the appellant had some ringing in his ears appears to be the earliest evidence of record that the Veteran was suffering from tinnitus.  

In December 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported a long history of noise exposure from aircraft while serving in the Air Force and Air National Guard, as well as occupational exposure to noise from construction and heavy equipment.  He described intermittent tinnitus "since service."  Following an audiological examination, the opinion proffered was as follows:

	Based on the Veteran's report and documents in the c-file (DD-214 and
	other documents in c-file) it is reasonable to assume the Veteran was
	exposed to hazardous noise levels while in service.  Today's audiological
	assessment reveals hearing sensitivity to be well within normal limits
	bilaterally [from] .5-8Khz.  Electronic hearing testing conducted during
	service shows the Veteran did not have hearing damage while in service
	(no significant threshold shift beyond normal variability).  Based on 
	electronic hearing testing conducted during service and the Veteran's 
	current audiological assessment there is no evidence of hearing damage
	while in service, therefore it is my opinion the Veteran's reported 
	intermittent tinnitus is less likely as not caused by or a result of noise
	exposure while in service. 

The aforementioned opinion reasons that the Veteran's tinnitus cannot be etiologically related to service because the Veteran does not have, nor has he ever had, hearing loss.  However, the VA examiner never directly addresses whether tinnitus, the actual condition for which service connection is claimed, is due to in-service noise exposure.  Also, the opinion's implication that hearing loss is always a necessary condition to having tinnitus simply is not persuasive -- nor would the Board want to make such an assumption anyway as a medical matter absent supporting competent medical evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, in October 2012, the Veteran was afforded a new VA examination.  The Veteran reported onset of intermittent tinnitus in approximately 2001 while serving with the Air National Guard at an Air Force base in Blue Ashe, Ohio.  He described in-service noise exposure from aircraft and firearms, occupational noise exposure from construction and heavy equipment, and recreational noise exposure from pistol shooting.  He explained further that from 1980 to 1988 while in the Air Force, he worked in office administration; from 1980 to 1983, at Nellis Air Force Base, he worked in aircraft hangars near the flight line; from 1985 to 1987 at Shaw Air Force Base, in similar settings near the flight line; and `from 1986 to 1987, he worked at the Pentagon in which he trained twice a year with pistols and annually with a M16 rifle.  

The examiner concluded that "The cause of the intermittent tinnitus, onset approximately 2001, is unknown.  I cannot resolve the etiology of the tinnitus without resort to mere speculation."  The examiner did not explain why he could not provide an opinion or what additional development might assist him in rendering the requested opinion concerning the etiology of the Veteran's current disability.  

Based on all of the evidence of record, the Board concedes that the Veteran likely had at least some exposure to loud noise during his active service, as well as his service in the Air National Guard.  However, he has also been exposed to loud noises through his employment and recreational activities.  Unfortunately, several attempts to obtain a medical opinion have failed to clarify the exact etiology of the Veteran's current tinnitus.  At this point, the Board determines that any additional development is unnecessary in this appeal especially in light of the most recent examiner's conclusion that only a speculative opinion could be provided.  Based on the foregoing, the Board does find the Veteran competent and credible in his report of the onset and ongoing nature of his tinnitus given the state of the record.  The Board thus, finds that there is sufficient reasonable doubt in this case such that it must be resolved in the Veteran's favor.  Service connection for tinnitus is warranted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error would be harmless and will not be further discussed.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


